DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/6/2022 for application number 17/039,136. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 10-12, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skare et al. (Pub. No. 2015/0195179) in view of Ben-Yair et al. (Pub. No. 2017/0060232) and Kleiner et al. (US 2020/0159862 A1).
 
In reference to claim 1, Skare discloses a system (para. 0003, 0040) associated with a user interface design for an application (toolbar design for application, para. 0003), comprising: an intelligent user interface platform, including: a computer processor (processor, para. 0040), and a memory storage device (memory, para. 0040) including instructions that, when executed by the computer processor, enable the intelligent user interface platform to: (i) collect user experience data associated with a user's interactions with the application over time (user interactions with menu items are monitored, para. 0028), the application including at least one toolbar displayed via a user interface (toolbar is displayed, para. 0031-39), (ii) analyze the user experience data (usage data is analyzed, para. 0030), and (iii) automatically create a user interface design adjustment based on the analysis (new toolbar created based on analysis, para. 0031-39).
However, Skare does not teach the user experience data comprising attention information detected by a camera, the attention information indicating where a user is looking while interacting with the application and an identification of the user's most common mistakes while interacting with the application.
Ben-Yair teaches the user experience data comprising attention information detected by a camera (camera captures gaze information, para. 0031), the attention information indicating where a user is looking while interacting with the application and an identification of the user's most common mistakes while interacting with the application (historical eye-tracking information along with identified most common mistakes are recorded in order to adapt form UI, para. 0036-40, 0043-48).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare and Ben-Yair before the earliest effective filing date, to modify the user data as disclosed by Skare to include the attention and mistake data as taught by Ben-Yair.
One of ordinary skill in the art would have been motivated to modify the user data of Skare to include the attention and mistake data of Ben-Yair because it can help adapt a user interface to reduce the number of mistakes users make (Ben-Yair, para. 0041-42).
However, Skare and Ben-Yair do not explicitly teach wherein the user design adjustment comprises adding at least one display item to the at least one toolbar (Skare implies items are added to the toolbar, as the number of buttons and which buttons are displayed can change, para. 0017, but it does not literally state that buttons are added).
Kleiner teaches wherein the user design adjustment comprises adding at least one display item to the at least one toolbar (UI is adjusted by adding icons to toolbar based on user experience data, para. 0029, 0043).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, and Kleiner before the earliest effective filing date, to modify the toolbar as disclosed by Skare to include the icon adding as taught by Kleiner.
One of ordinary skill in the art would have been motivated to modify the toolbar of Skare to include the icon adding of Kleiner because it helps users more easily locate and access available features (Kleiner, para. 0002-03).
In reference to claim 2, Skare discloses the system of claim 1, wherein the user experience data is associated with at least one of: (i) user actions (user selections para. 0020), (ii) touchscreen interactions, (iii) computer mouse clicks, (iv) context information, (v) a document type, (vi) a time and date.
In reference to claim 3, Skare discloses the system of claim 1, wherein said analysis is associated with at least one of: (i) most visited interface locations, (ii) most used actions (most used, para. 0017), (iii) infrequently accessed functions (features not used, para. 0017), (iv) multiple users, and (v) multiple applications.
In reference to claim 5, Skare discloses the system of claim 1, wherein the user interface design adjustment is further associated with at least one of: (i) a menu item (menu para. 0028), (ii) a sub-menu item, (iii) an application action, (iv) an icon location, and (v) removing a display element (location and removing, para. 0017).

In reference to claim 10, Skare discloses computer-implemented method associated with a user interface design for an application, comprising: (para. 0004) collecting, by a computer processor of an intelligent user interface platform, user experience data associated with a user's interactions with the application over time (user interactions with menu items are monitored, para. 0028) the application including at least one toolbar displayed via a user interface (toolbar is displayed, para. 0031-39), analyzing the user experience data (usage data is analyzed, para. 0030), and (and automatically creating a user interface design adjustment based on the analysis (new toolbar created based on analysis, para. 0031-39). 
However, Skare does not teach the user experience data comprising attention information detected by a camera, the attention information indicating where a user is looking while interacting with the application and an identification of the user's most common mistakes while interacting with the application.
Ben-Yair teaches the user experience data comprising attention information detected by a camera (camera captures gaze information, para. 0031), the attention information indicating where a user is looking while interacting with the application and an identification of the user's most common mistakes while interacting with the application (historical eye-tracking information along with identified most common mistakes are recorded in order to adapt form UI, para. 0036-40, 0043-48).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare and Ben-Yair before the earliest effective filing date, to modify the user data as disclosed by Skare to include the attention and mistake data as taught by Ben-Yair.
One of ordinary skill in the art would have been motivated to modify the user data of Skare to include the attention and mistake data of Ben-Yair because it can help adapt a user interface to reduce the number of mistakes users make (Ben-Yair, para. 0041-42).
However, Skare and Ben-Yair do not explicitly teach wherein the user design adjustment comprises adding at least one display item to the at least one toolbar (Skare implies items are added to the toolbar, as the number of buttons and which buttons are displayed can change, para. 0017, but it does not literally state that buttons are added).
Kleiner teaches wherein the user design adjustment comprises adding at least one display item to the at least one toolbar (UI is adjusted by adding icons to toolbar based on user experience data, para. 0029, 0043).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, and Kleiner before the earliest effective filing date, to modify the toolbar as disclosed by Skare to include the icon adding as taught by Kleiner.
One of ordinary skill in the art would have been motivated to modify the toolbar of Skare to include the icon adding of Kleiner because it helps users more easily locate and access available features (Kleiner, para. 0002-03).
In reference to claim 11, Skare discloses the method of claim 10, wherein the user experience data is associated with at least one of: (i) user actions, (ii) touchscreen interactions, (iii) computer mouse clicks, (iv) context information, (v) a document type, (vi) a time and date (user selections para. 0020).
In reference to claim 12, Skare discloses the method of claim 10, wherein said analysis is associated with at least one of (i) most visited interface locations, (ii) most used actions, (iii) infrequently accessed functions, (iv) multiple users, and (v) multiple applications (features not used, para. 0017).
In reference to claim 14, Skare discloses the method of claim 10, wherein the user interface design adjustment is associated with at least one of: (i) a menu item, (menu para. 0028), (ii) a sub-menu item, (iii) an application action, and (iv) removing a display element (location and removing, para. 0017).

In reference to claim 19, Skare discloses the non-transitory, computer readable medium having executable instructions stored therein that, when executed by a computer processor cause the processor to perform a method associated with a user interface design for an application, the method comprising: (para. 0004) collecting, by a computer processor of an intelligent user interface platform, user experience data associated with a user's interactions with the application over time (user interactions with menu items are monitored, para. 0028) the application including at least one toolbar displayed via a user interface (toolbar is displayed, para. 0031-39), analyzing the user experience data (usage data is analyzed, para. 0030), and (and automatically creating a user interface design adjustment based on the analysis (new toolbar created based on analysis, para. 0031-39).
However, Skare does not teach the user experience data comprising attention information detected by a camera, the attention information indicating where a user is looking while interacting with the application and an identification of the user's most common mistakes while interacting with the application.
Ben-Yair teaches the user experience data comprising attention information detected by a camera (camera captures gaze information, para. 0031), the attention information indicating where a user is looking while interacting with the application and an identification of the user's most common mistakes while interacting with the application (historical eye-tracking information along with identified most common mistakes are recorded in order to adapt form UI, para. 0036-40, 0043-48).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare and Ben-Yair before the earliest effective filing date, to modify the user data as disclosed by Skare to include the attention and mistake data as taught by Ben-Yair.
One of ordinary skill in the art would have been motivated to modify the user data of Skare to include the attention and mistake data of Ben-Yair because it can help adapt a user interface to reduce the number of mistakes users make (Ben-Yair, para. 0041-42).
However, Skare and Ben-Yair do not explicitly teach wherein the user design adjustment comprises adding at least one display item to the at least one toolbar (Skare implies items are added to the toolbar, as the number of buttons and which buttons are displayed can change, para. 0017, but it does not literally state that buttons are added).
Kleiner teaches wherein the user design adjustment comprises adding at least one display item to the at least one toolbar (UI is adjusted by adding icons to toolbar based on user experience data, para. 0029, 0043).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, and Kleiner before the earliest effective filing date, to modify the toolbar as disclosed by Skare to include the icon adding as taught by Kleiner.
One of ordinary skill in the art would have been motivated to modify the toolbar of Skare to include the icon adding of Kleiner because it helps users more easily locate and access available features (Kleiner, para. 0002-03).
In reference to claim 20, Skare discloses the non-transitory, computer readable medium of claim 19, wherein the user experience data is associated with at least one of: (i) user actions, (ii) touchscreen interactions, (iii) computer mouse clicks, (iv) context information, (v) a document type, (vi) a time and date (user selections para. 0020).

Claims 4, 6-7, 9, 13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skare et al. (Pub. No. 2015/0195179) in view of Ben-Yair et al. (Pub. No. 2017/0060232) and Kleiner et al. (US 2020/0159862 A1) as applied to claims 1 and 10 above, and in further view of R et al. (Pub. No. 2020/0104148).

In reference to claim 4, Skare, Ben-Yair, and Kleiner do not explicitly teach the system of claim 1, wherein said analysis is associated with at least one of: (i) artificial intelligence, and (ii) machine learning.
R teaches the system of claim 1, wherein said analysis is associated with at least one of: (i) artificial intelligence, and (ii) machine learning (machine learning para. 0021).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, and R before the earliest effective filing date, to modify the analysis as disclosed by Skare to include the machine learning as taught by R.
One of ordinary skill in the art would have been motivated to modify the analysis of Skare to include the machine learning of R because it can help create more efficient UIs (R, para. 0001).
In reference to claim 6, Skare, Ben-Yair, and Kleiner do not explicitly teach the system of claim 1, wherein the intelligent user interface platform is further to propose the user interface design adjustment to the user.
R teaches the system of claim 1, wherein the intelligent user interface platform is further to propose the user interface design adjustment to the user (interface changes can be proposed to user, para. 0073-76, fig. 3E).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, and R before the earliest effective filing date, to modify the interface as disclosed by Skare to include the proposal as taught by R.
One of ordinary skill in the art would have been motivated to modify the interface of Skare to include the proposal of R because it can help create more efficient UIs (R, para. 0001).
In reference to claim 7, R further teaches the system of claim 6, wherein the intelligent user interface platform is further to implement the user interface design adjustment based on a response to the proposal (if change button is selected, UI is changed, para. 0075).
In reference to claim 9, Skare, Ben-Yair, and Kleiner do not explicitly teach the system of claim 1, further including: an optimization engine to recognize user patterns and propose optimized workflows.
R teaches the system of claim 1, further including: an optimization engine to recognize user patterns and propose optimized workflows (user patterns are recognized, para. 0021-22, and optimized workflows can be proposed, para. 0073-76, fig. 3E).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, and R before the earliest effective filing date, to modify the analysis as disclosed by Skare to include the machine learning as taught by R.
One of ordinary skill in the art would have been motivated to modify the analysis of Skare to include the machine learning of R because it can help create more efficient UIs (R, para. 0001).

In reference to claim 13, Skare, Ben-Yair, and Kleiner do not explicitly teach the method of claim 10, wherein said analysis is associated with at least one of (i) artificial intelligence, and (ii) machine learning.
R teaches the method of claim 10, wherein said analysis is associated with at least one of (i) artificial intelligence, and (ii) machine learning (machine learning para. 0021).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, and R before the earliest effective filing date, to modify the analysis as disclosed by Skare to include the machine learning as taught by R.
One of ordinary skill in the art would have been motivated to modify the analysis of Skare to include the machine learning of R because it can help create more efficient UIs (R, para. 0001).
In reference to claim 15, Skare, Ben-Yair, and Kleiner do not explicitly teach the method of claim 10, wherein the intelligent user interface platform is further to propose the user interface design adjustment to the user.
R teaches the method of claim 10, wherein the intelligent user interface platform is further to propose the user interface design adjustment to the user (interface changes can be proposed to user, para. 0073-76, fig. 3E).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, and R before the earliest effective filing date, to modify the interface as disclosed by Skare to include the proposal as taught by R.
One of ordinary skill in the art would have been motivated to modify the interface of Skare to include the proposal of R because it can help create more efficient UIs (R, para. 0001).
In reference to claim 16, R further teaches the method of claim 15, wherein the intelligent user interface platform is further to implement the user interface design adjustment based on a response to the proposal (if change button is selected, UI is changed, para. 0075).
In reference to claim 18, Skare, Ben-Yair, and Kleiner do not explicitly teach the method of claim 10, further including: an optimization engine to recognize user patterns and propose optimized workflows.
R teaches the method of claim 10, further including: an optimization engine to recognize user patterns and propose optimized workflows (user patterns are recognized, para. 0021-22, and optimized workflows can be proposed, para. 0073-76, fig. 3E).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, and R before the earliest effective filing date, to modify the analysis as disclosed by Skare to include the machine learning as taught by R.
One of ordinary skill in the art would have been motivated to modify the analysis of Skare to include the machine learning of R because it can help create more efficient UIs (R, para. 0001).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skare et al. (Pub. No. 2015/0195179) in view of Ben-Yair et al. (Pub. No. 2017/0060232), Kleiner et al. (US 2020/0159862 A1), and R et al. (Pub. No. 2020/0104148) as applied to claims 7 and 16 above, and in further view of Rohde et al. (Pub. No. 2020/0133692).

In reference to claim 8, Skare, Ben-Yair, Kleiner, and R do not explicitly teach the system of claim 7, wherein the intelligent user interface platform is further to receive user feedback information about the user interface design adjustment.
Rohde teaches the system of claim 7, wherein the intelligent user interface platform is further to receive user feedback information about the user interface design adjustment (after automatically generating interface, feedback is received, and the ML model can be retrained on the feedback, para. 0201-07).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, R, and Rohde before the earliest effective filing date, to modify the interface as disclosed by Skare to include the feedback as taught by Rohde.
One of ordinary skill in the art would have been motivated to modify the interface of Skare to include the feedback of Rhode because it can help refine machine learning models (Rhode, para. 0201).
In reference to claim 17, Skare, Ben-Yair, Kleiner, and R do not explicitly teach the method of claim 16, wherein the intelligent user interface platform is further to receive user feedback information about the user interface design adjustment.
Rohde teaches the method of claim 16, wherein the intelligent user interface platform is further to receive user feedback information about the user interface design adjustment (after automatically generating interface, feedback is received, and the ML model can be retrained on the feedback, para. 0201-07).
It would have been obvious to one of ordinary skill in art, having the teachings of Skare, Ben-Yair, Kleiner, R, and Rohde before the earliest effective filing date, to modify the interface as disclosed by Skare to include the feedback as taught by Rohde.
One of ordinary skill in the art would have been motivated to modify the interface of Skare to include the feedback of Rhode because it can help refine machine learning models (Rhode, para. 0201).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Kleiner above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174